Case 16-13281-JDW           Doc 61-1 Filed 08/02/19 Entered 08/02/19 17:39:42                 Desc
                          Exhibit Motion to Sell Property Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI

In Re:       DAVID H. VINCEMT                                                      CHAPTER 13
                                                                               NO: 16-13281-JDW
                            MOTION TO SELL REAL PROPERTY

         COMES NOW, Debtor(s), by and through Counsel, and moves this Court for an order

allowing Debtor(s) to sell their personal residence and in support hereof would show this

Honorable Court as follows:

         1. That Debtor(s) filed this case on September 22, 2016.

         2. That the Debtor(s) seeks to sell the real property located at 5422 Peach Trail,

            Southaven, Mississippi 38671 that he owns as Joint Tenants with his non-filing spouse

            and that the sale price, as shown by attached offer, is $189,500.00.

         3. That Debtor(s) seeks to pay off the existing mortgage loan to Trustmark National Bank

            and to pay any commissions and expenses of sale as set forth in the attached contract.

         4. That Debtor(s) claimed an exempt equity in the home in the amount of $75,000.00 and

            hereby requests that any additional proceeds not exceeding this amount be disbursed to

            the Debtor(s) and spouse.

         RESPECFULLY SUBMITTED, this the 2nd day of August 2019.



                                                      David H. Vincent, Debtor(s)

                                                  BY: /s/ Giles W. King
                                                     GILES W. KING, MSB#100037
                                                     Attorney for Debtor(s)
                                                     5699 Getwell Road, Bldg F, Ste 1
                                                     Southaven, MS 38672
                                                     Ph: 662-349-3111 / Fax: 662-349-3112
                                                     giles@gileskinglaw.com


                                                �1�
